DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 09/17/2021. 
Claims 1-6 and 8-19 are pending. Claim 7 have been cancelled. Claims 1, 8-9, and 18 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see second and third paragraphs of page 6 of the remarks, filed 9/17/2021, with respect to amended claims 1-6 and 8-19 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 103 rejections of claims 1-6 and 8-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the claim is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a statistics evaluator adapted to, after each trace of said first stack of traces is determined by the trace determiner, statistically evaluate if a presence of the signal of interest is detected with a first pre-set degree of certainty, wherein the statistical evaluation 
Dependent claims 2-6 and 8-17 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
With respect to independent claim 18, the claim is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of after each trace of said first stack of traces is determined, statistically evaluating, by a statistics evaluator of the measuring device, if a presence of the statistics evaluator of the measuring device, if a presence of the signal of interest is detected with a first pre-set degree of certainty, wherein the statistical evaluation comprises determining one or more signal of interest candidates as individual frequency bin values of a single trace of the first stack of traces exceeding at least one pre-set noise threshold, and ceasing determining said traces of said first stack of traces when it has been determined that the signal of interest has been detected to the first pre-set degree of certainty, in combination with the limitations set forth by the claims.
Dependent claim 19 is allowed for the reasons explained above with respect to independent claim 18 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864